         Case 1:20-cv-02405-EGS Document 146 Filed 12/08/20 Page 1 of 3




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


 VOTE FORWARD, et al.,


                     Plaintiffs,

         v.                                          Civil Docket No. 20-cv-2405 (EGS)

 LOUIS DEJOY, et al.,


                     Defendants.


    MOTION TO CLARIFY THE COURT’S NOVEMBER 4, 2020 MINUTE ORDER

       Pursuant to Federal Rule of Civil Procedure 54(b) and the Court’s inherent authority to

clarify and modify its orders, Defendants respectfully request that the Court clarify that its

November 4, 2020 Minute Order does not require Defendants to file on the public docket all

documents that they produce to Plaintiffs in the course of upcoming discovery in this case.

       As the Court is aware, during a November 4, 2020 status conference in this matter,

Defendants agreed to produce various data and other information requested by Plaintiffs related

to the United States Postal Service’s handling of election mail. This data and information

included, among other things, ballot sweep checklists, information about bar codes that boards of

elections use for election mail, and a list of USPS facilities that process letters and “flat”

envelopes.

       After the November 4 status conference concluded, the Court issued a minute order

stating: “In view of the discussion during today’s status conference regarding additional data

reports and other information Defendants agreed to produce to Plaintiffs, it is hereby ordered that

Defendants shall file on the public docket all data reports and other information produced to

Plaintiffs until further order of the Court.” 11/4/2020 Minute Order. Pursuant to that order,
         Case 1:20-cv-02405-EGS Document 146 Filed 12/08/20 Page 2 of 3




Defendants filed on the public docket the data and other information that they agreed to produce

to Plaintiffs during the November 4, 2020 status conference. See ECF Nos. 90, 122.

       On November 16, 2020, the parties submitted their respective proposals for further

proceedings in this case. In view of those proposals, the Court granted Plaintiffs leave to serve

document requests and directed the Postal Service to produce its responses and objections by no

later than December 3, 2020. Plaintiffs then served document requests on the Postal Service

seeking, among other things, documents and communications relating to the Postal Service’s

plans for the January 5, 2021 Georgia runoff election, data concerning Postal Service employee

availability in Georgia, information on the number of late and extra trips performed by Postal

Service facilities in Georgia, documents and communications relating to the implementation of

certain Postal Service policies, and details about arrangements made between Postal Service

facilities and Georgia boards of elections. Defendants have begun to produce responsive,

nonprivileged documents in response to Plaintiffs’ requests.

       Defendants do not believe that this Court intended that its November 4 Minute Order

apply to materials that would be produced in the normal course of discovery. As the Court is

aware, discovery materials are not typically filed on the public docket unless attached to a

motion in which they are referenced. See, e.g., Local Civil Rule 5.2(a) (nonfiling of discovery

materials); Friedman v. Sebelius, 672 F. Supp. 2d 54, 61 (D.D.C. 2009) (documents obtained

through discovery “typically are not publicly accessible”). Defendants’ understanding of the

Court’s November 4 Minute Order is that the Court was concerned with ensuring that the

“additional data reports and other information Defendants agreed to produce to Plaintiffs”

“during [the November 4, 2020] status conference” were filed on the public docket, 11/4/2020

Minute Order, to ensure that the Court and all parties were able to access those documents during



                                                 2
         Case 1:20-cv-02405-EGS Document 146 Filed 12/08/20 Page 3 of 3




future status conferences. Requiring Defendants to file on the public docket all documents

produced in the normal course of discovery would be impractical, burdensome, and inconsistent

with the general rule that discovery materials are not typically filed. Accordingly, Defendants

respectfully request, out of an abundance of caution, that the Court clarify that its order applied

only to the data and information that Defendants agreed to produce during the November 4, 2020

status conference, and not all future discovery.

       Defendants have conferred with Plaintiffs, and Plaintiffs take no position on this motion.


Dated: December 8, 2020
                                     Respectfully submitted,

                                     JEFFREY BOSSERT CLARK
                                     Acting Assistant Attorney General

                                     ERIC R. WOMACK
                                     Assistant Director, Federal Programs Branch

                                     /s/ John Robinson
                                     JOSEPH E. BORSON
                                     KUNTAL CHOLERA
                                     ALEXIS ECHOLS
                                     DENA M. ROTH
                                     JOHN ROBINSON (D.C. Bar No. 1044072)
                                     Trial Attorneys
                                     U.S. Department of Justice
                                     Civil Division, Federal Programs Branch
                                     1100 L. Street, NW
                                     Washington D.C. 20005
                                     (202) 616-8489
                                     john.j.robinson@usdoj.gov

                                     Attorneys for Defendants




                                                   3
